 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
      MICHAEL HOSKINSON-SHORT,
10    KASSANDRA MCKOWN, PATRICK                       Case No. C19-1218 RSM
      SOTO, MICHAEL J. HAUSER,
11    DOROTHY E. HAUSER, JULIO VERA,                 STIPULATED MOTION AND ORDER TO
      BRENDY WOLFRAM, ERNESTO DE                     STAY
12    LA FE, TIMOTHY M. HAYDEN,
      NECROTIZING FASCIITIS
13    FOUNDATION, LINDSAY WELCH, and
      JUAN HERNANDEZ, individually and on
14    behalf of those similarly situated,
15                              Plaintiffs,
16             vs.
17    CAPITAL ONE FINANCIAL
      CORPORATION, CAPITAL ONE, N.A.,
18    CAPITAL ONE BANK (USA), N.A.,
      AMAZON.COM, INC., and AMAZON
19    WEB SERVICES, INC.,
20                              Defendants.
21
                                              STIPULATION
22
             Pursuant to LCR 7(d)(1) and LCR 10(g), the parties hereby request that the Court stay all
23
     proceedings and deadlines in this action pending resolution of the motions for transfer and
24
     consolidation under 28 U.S.C. § 1407 that are currently pending before the Judicial Panel on
25
     Multidistrict Litigation (“JPML”). The JPML will hear oral argument on the Section 1407 motions
26



     STIPULATED MOTION AND ORDER TO STAY - 1                       MILLER NASH GRAHAM & DUNN LLP
     USDC No. 2:19-cv-01218-RSM                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                       Seattle, Washington 98121-1128
                                                                     (206) 624-8300/Fax: (206) 340-9599
     203500-0043/4827-3602-3716.1
 1   on September 26, 2019, and Defendants Capital One Financial Corporation, Capital One, N.A.,
 2   and Capital One Bank (USA), N.A. (collectively, “Capital One”) and Defendants Amazon.com,
 3   Inc. and Amazon Web Services, Inc. (collectively, “Amazon”) anticipate an order regarding
 4   transfer and consolidation of this case and other related cases to be issued shortly thereafter.
 5   Plaintiffs agree to the requested stay.
 6           This case is one of over 50 putative class actions filed in connection with the cyber incident
 7   that Capital One announced on July 29, 2019. On July 31, 2019, plaintiffs in a related case pending
 8   in this District, Fadullon v. Capital One Financial Corporation, et al., Case No. 2:19-cv-01189
 9   (W.D. Wash., filed July 30, 2019), filed a motion for consolidation and transfer under 28 U.S.C.
10   § 1407 with the JPML in In re Capital One Consumer Data Breach Litigation, MDL No. 2915
11   (J.P.M.L. July 31, 2019) (“In re Capital One”). See In re Capital One, Dkt. No. 1. That motion
12   seeks to have related actions arising out of the Capital One cyber incident consolidated with the
13   Fadullon case and transferred to this District for pretrial proceedings. Subsequently, numerous
14   plaintiffs in other related cases have filed briefs in the In re Capital One matter supporting transfer
15   and consolidation, but seeking other transferee courts, including the Eastern District of Virginia,
16   the District for the District of Columbia, and the Northern District of California. Numerous notices
17   of related actions have also been filed in In re Capital One, and additional related cases continue
18   to be filed and are in the process of being noticed to the JPML as potential tag-along actions.
19           Given that over 50 putative class actions have been filed, all related to the same underlying
20   event and asserting the same or substantially similar factual allegations, the JPML is highly likely
21   to grant the motions for transfer and consolidation. If it does, to conserve the parties’ resources
22   and promote judicial economy, this case will be consolidated with the other putative class actions
23   for centralized pretrial proceedings in a single transferee court. Under these circumstances,
24   “[c]ourts frequently grant stays pending a decision by the MDL Panel regarding whether to transfer
25   a case.” Good v. Prudential Ins. Co. of Am., 5 F.Supp.2d 804, 809 (N.D. Cal. 1998); see Short v.
26   Hyundai Motor Am. Inc., No. C19-0318JLR, 2019 WL 3067251 (W.D. Wash. July 12, 2019)



     STIPULATED MOTION AND ORDER TO STAY - 2                           MILLER NASH GRAHAM & DUNN LLP
     USDC No. 2:19-cv-01218-RSM                                        Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                           Seattle, Washington 98121-1128
                                                                         (206) 624-8300/Fax: (206) 340-9599
     203500-0043/4827-3602-3716.1
 1   (granting stay pending JPML’s resolution of Section 1407 motion); Gonzalez v. Merck & Co., No.
 2   CV-07-3034-LRS, 2007 WL 2220286, at *2 (E.D. Wash. Aug. 2, 2007) (granting defendant’s
 3   motion to stay pending transfer decision and noting that “well settled case law . . . dictates a stay
 4   should be granted to promote judicial economy”); Rivers v. Walt Disney Co., 980 F. Supp. 1358,
 5   1362 (C.D. Cal. 1997) (granting stay pending JPML’s ruling because “a majority of courts have
 6   concluded that it is often appropriate to stay preliminary pretrial proceedings while a motion to
 7   transfer and consolidate is pending with the MDL Panel”); Bonefant v. R.J. Reynolds Tobacco Co.,
 8   No. 07-60301-CIV, 2007 WL 2409980, at * 1 (S.D. Fla. July 31, 2007) (“[I]t is common practice
 9   for courts to stay an action pending a transfer decision by the JPML.”). In fact, Capital One has
10   already successfully moved to stay over 30 cases related to the cyber incident. See, e.g., Ouellette
11   v. Capital One Fin. Corp., 2:19-cv-01203-MAT, Dkt. No. 32 (W.D. Wash. Aug. 29, 2019) (order
12   staying related case pending decision from the JPML); Desoer v. Capital One Fin. Corp., 2:19-
13   cv-01223-MLP, Dkt. No. 19 (W.D. Wash. Aug. 29, 2019) (same); Hilker v. Capital One Fin.
14   Corp., No. 1:19-cv-995-RDA-JFA, Dkt. No. 15 (E.D. Va. Aug. 16, 2019) (same); Francis v.
15   Capital One Fin. Corp., No. 8:19-cv-1898 (M.D. Fla. Aug. 21, 2019), Dkt. No. 11 (same); Berger
16   v. Capital One Fin. Corp., No. 1:19-cv-2298 (D.D.C. Aug. 22, 2019) (same); Heath v. Capital
17   One Fin. Corp., 3:19-cv-555-JAG, Dkt. No. 14 (E.D. Va. Aug. 16, 2019) (order staying nine
18   related cases pending decision from the JPML). Motions to stay are currently pending in other
19   cases, and Capital One—along with AWS in the cases where it is named as a defendant—will
20   continue to seek stays in additional related cases.
21              Here, too, a short stay of proceedings until the JPML resolves the pending Section 1407
22   motions will promote judicial economy and sound judicial administration, avoid duplicative
23   pretrial proceedings and potentially inconsistent pretrial rulings, and prevent prejudice to all
24   parties.
25              IT IS SO STIPULATED.
26              DATED this 5th day of September, 2019.



     STIPULATED MOTION AND ORDER TO STAY - 3                          MILLER NASH GRAHAM & DUNN LLP
     USDC No. 2:19-cv-01218-RSM                                       Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                          Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
     203500-0043/4827-3602-3716.1
 1                                         Respectfully submitted,
 2                                         s/Steven A. Miller
                                           Steven A. Miller, WSBA No. 30388
 3                                         s/Daniel J. Oates
                                           Daniel J. Oates, WSBA No. 39334
 4                                         s/Kellen A. Hade
                                           Kellen A. Hade, WSBA No. 44535
 5                                         MILLER NASH GRAHAM & DUNN LLP
                                           Pier 70, 2801 Alaskan Way, Suite 300
 6                                         Seattle, WA 98121-1128
                                           Tel: (206) 624-8300
 7                                         Fax: (206) 340-9599
                                           Email: steve.miller@millernash.com
 8                                                 dan.oates@millernash.com
                                                   kellen.hade@millernash.com
 9
                                                 Attorneys for Capital One Financial
10                                               Corporation, Capital One, N.A., and Capital
                                                 One Bank (USA), N.A.
11
                                           Stipulation agreed to by:
12

13                                         s/ Jeffrey A. Ware
                                           Jeffrey A. Ware, WSBA No. 43779
14
                                           FENWICK & WEST LLP
15                                         1191 Second Avenue, 10th Floor
                                           Seattle, WA 98101
16                                         Tel: (206) 389-4510
                                           Fax: (206) 389-4511
17                                         Email: jware@fenwick.com

18                                         Attorneys for Amazon.com, Inc. and Amazon Web
                                           Services, Inc.
19
                                           /s Roger M. Townsend
20                                         Roger M. Townsend, WSBA #25525
                                           Breskin Johnson & Townsend PLLC
21                                         1000 Second Avenue, Suite 3670
                                           Seattle, WA 98104
22
                                           Tel: (206) 652-8660
23                                         Fax: (206) 652-8290
                                           rtownsend@bjtlegal.com
24
                                           Joshua H. Grabar
25                                         Grabar Law Office
                                           1735 Market Street, Suite 3750
26
                                           Philadelphia, PA 19103



     STIPULATED MOTION AND ORDER TO STAY - 4                 MILLER NASH GRAHAM & DUNN LLP
     USDC No. 2:19-cv-01218-RSM                              Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                 Seattle, Washington 98121-1128
                                                               (206) 624-8300/Fax: (206) 340-9599
     203500-0043/4827-3602-3716.1
 1                                         Tel.: 267-507-6085
                                           Fax.: 267-507-6048
 2
                                           Email: jgrabar@grabarlaw.com
 3
                                           Marc H. Edelson
 4                                         Edelson & Associates, LLC
                                           3 Terry Drive, Suite 205
 5                                         Newtown, PA 18940
                                           Tel: (215) 867-2399
 6
                                           Fax: (267) 685-0676
 7                                         Email: medelson@edelson-law.com

 8                                         Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATED MOTION AND ORDER TO STAY - 5                 MILLER NASH GRAHAM & DUNN LLP
     USDC No. 2:19-cv-01218-RSM                              Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                 Seattle, Washington 98121-1128
                                                               (206) 624-8300/Fax: (206) 340-9599
     203500-0043/4827-3602-3716.1
 1                                             ORDER
 2            IT IS ORDERED this 6th day of September 2019.
 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF SERVICE - 6                               MILLER NASH GRAHAM & DUNN LLP
     USDC No. 2:19-cv-01218-RSM                               Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                  Seattle, Washington 98121-1128
                                                                (206) 624-8300/Fax: (206) 340-9599
      203500-0043/4827-3602-3716.1
